Name: Commission Regulation (EEC) No 368/86 of 19 February 1986 laying down detailed rules for the implementation of Council Regulation (EEC) No 231/86 on the transfer to Italy of 300 000 tonnes of common wheat held by the United Kingdom intervention agency for disposal in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2 . 86 Official Journal of the European Communities No L 43/23 COMMISSION REGULATION (EEC) No 368/86 of 19 February 1986 laying down detailed rules for the implementation of Council Regulation (EEC) No 231/86 on the transfer to Italy of 300 000 tonnes of common wheat held by the United Kingdom intervention agency for disposal in animal feed products bought in by an intervention agency (6) and of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the applica ­ tion of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency Q, as last amended by Regulation (EEC) No 3476/80 (8), will apply to this transfer operation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 870/85 (4), Having regard to Council Regulation (EEC) No 231 /86 of 27 January 1986 on the transfer of 300 000 tonnes of common wheat held by the United Kingdom interven ­ tion agency to Italy for disposal in animal feed (*), and in particular Article 1 (6) thereof, Whereas pursuant to Regulation (EEC) No 231 /86 the United Kingdom intervention agency is to make available to the Italian intervention agency 300 000 tonnes of common wheat that is to be moved to specified areas for the purpose of its being used in animal feed ; whereas implementing provisions for this measure should be adopted ; Whereas pursuant to Article 1 (2) of the said Regulation the regions of Italy to which the common wheat is to be moved should be determined ; whereas there is a shortage of feed grain throughout Italy except in Veneto and Friuli-Venezia Giulia ; whereas it should therefore be specified that the wheat is to be distributed to all Italian ports with grain storage facilities apart from those located in the two abovementioned regions ; Whereas the Italian intervention agency must be quickly informed of the storage locations of the wheat to be trans ­ ferred ; whereas this information and the Italian storage locations must be notified to the Commission so that it can assess the cost of the transfer operation ; Whereas transportation of the wheat to Italy should be put out to tender so that it can be done as cheaply as posible ; Whereas the provisions of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of Article 1 1 . Pursuant to Regulation (EEC) No 231 /86 the United Kingdom intervention agency shall make available to the Italian intervention agency 300 000 tonnes of common wheat for use in animal feed . 2 . The wheat is to be transferred to Italian ports with grain storage facilities except those located in Veneto and in Friuli-Venezia Giulia. 3 . Before the transport operation is commenced the United Kingdom and Italian intervention agencies shall note the characteristics of the wheat and agree on the selection of storage, departure and destination locations that will reduce transport costs to the minimum and also the dates of removal of the wheat, in accordance with the provisions of Article 1 (2) of Regulation (EEC) No 231 /86 . Lists of these locations shall be sent to the Commission immediately. Article 2 1.. The Italian intervention agency shall take delivery of the common wheat when it is loaded on the means of transport at the storage location of the United Kingdom intervention agency and shall assume responsibility for it from that moment. The United Kingdom intervention agency shall keep the Italian intervention agency informed as to quantities of wheat removed . (') OJ No L 281 , II . 11 . 1975, p . 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 19 . (3) OJ No L 94, 28 . 4. 1970, p . 13 . (4) OJ No 1 95, 2. 4 . 1985, p . 1 . 0 OJ No L 29, 4 . 2 . 1986, p . 1 . (6) OJ No L 128 , 24 . 5 . 1977, p . 1 . I7) OJ No L 189 , 29 . 7 . 1977, p . 36 . (8 OJ No L 363 , 31 . 12 . 1980 , p . 71 No L 43/2.4 Official Journal of the European Communities 20 . 2 . 86 shall be immediately published in the Official Journal of the European Communities and a period of five working days from the date of publication allowed for the submis ­ sion of tenders to the Italian intervention agency. Tenders lodged with the Italian intervention agency shall be made and accepted in Italian lire . 5 . The contract shall be awarded to the tenderer offering the best terms . If, however, tenders are not in line with normal prices and costs , no awards shall be made . 6 . The Italian intervention agency shall keep the Commission informed of the progress of the tendering procedure operations and shall immediately notify the outcome both to the Commission and to the United Kingdom intervention agency. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2. The cost of transporting the wheat shall be deter ­ mined by the Italian intervention agency by means of a tendering procedure . The cost shall include : (a) that of the actual transport (excluding loading) from the storage location of departure to the storage loca ­ tion of destination (excluding unloading) ; and (b) the cost of insurance cover for the purchase price of the wheat, determined as specified in Articles 1 and 3 of Commission Regulation (EEC) No 2124/85 ('). 3 . The invitation to tender may invite offers for the transport of a single or of several consignments . 4 . The Italian intervention agency shall , conforming to the provisions of this Regulation, decide on the terms and conditions to be set out in the invitation to tender. These must provide for the lodging of security guaranteeing successful completion of the operations covered by the invitation and must allow the lodging of tenders by telex . They must also ensure equality of access and of treatment to all interested parties whatever their place of establish ­ ment in the Community. To this end the intervention agency, after signing the decision to open the tendering procedure, shall notify the Commission of the date on which the invitation is to be opened . This information This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1986 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 198 , 30 . 7 . 1985, p. 31 .